DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The objection to the title of the invention for not being descriptive is withdrawn in light of the amendment to the instant Specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 15, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. PG Pub 2013/0140537) in view of He et al. (U.S. PG Pub 2017/0365215).

Regarding Claim 1, Ha et al. teach an electroluminescent display device (Figure 1.  Paragraph 26) comprising: 
a pixel including a plurality of subpixels (Figure 1, Element P.  Paragraph 28); 
a plurality of power lines (Figure 2, Elements Vdd and Vss.  Paragraph 47) for providing a power voltage (Figure 2, Element Vdd.  Paragraph 47) to the plurality of subpixels (Figure 1, Element P.  Paragraph 28); 
a data line (Figure 2, Element Vdata.  Paragraph 35) for providing data signals (Figure 3, Element Vdata.  Paragraph 66) to the plurality of subpixels (Figure 1, Element P.  Paragraph 28); 
a plurality of gate lines (Figure 3, Element SCAN.  Paragraph 38) for providing gate signals (Figure 3, Element SCAN.  Paragraph 61) to the plurality of subpixels (Figure 1, Element P.  Paragraph 28); and 
a reference node line (Figure 2, Elements ref.  Paragraph 40) for connecting a plurality of reference nodes (Figure 2, Elements N1.  Paragraph 36) included in the plurality of subpixels (Figure 1, Element P.  Paragraph 28), 
wherein each of the subpixels (Figure 1, Element P.  Paragraph 28) comprises a light emitting diode (Figure 2, Element OLED.  Paragraph 35) and a subpixel driving circuit (Figure 2, Elements T1 - T5, D-TR, and Cst.  Paragraph 35) for controlling light emission of the light emitting diode (Figure 2, Element OLED.  Paragraph 35),

wherein the driving current (Paragraph 52) is generated by using a reference voltage (Figures 2 and 3, Element ref.  Paragraph 47) that is applied from one of the plurality of power lines (Figure 2, Elements Vdd and Vss.  Paragraph 47) to the reference node (Figure 2, Elements N1.  Paragraph 36) included in the subpixel, and 
some of the plurality of subpixels (Figure 1, Element P.  Paragraph 28) include a compensation transistor (Figure 2, Element T5.  Paragraph 54) connected to the reference node (Figure 2, Elements N1.  Paragraph 36) to transfer the reference voltage (Figures 2 and 3, Element ref.  Paragraph 47) to the reference node (Figure 2, Elements N1.  Paragraph 36).
Ha et al. is silent with regards to wherein the driving current is not effected by high potential voltage provided through one of the plurality of power lines and transferred to a driving transistor.
He et al. teaches the driving current (Element IOLED.  Paragraphs 45 – 46) is not effected by (Paragraphs 46 and 53) high potential voltage (Figure 2, Element VDD.  Paragraph 33) provided through one of the plurality of power lines (Figure 2, Element VDD.  Paragraph 33) and transferred to a driving transistor (Figure 2, Element DTFT.  Paragraph 33).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the OLED pixel display of Ha et al. with the driving current of He et al.  The 

Regarding Claim 2, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 1 (See Above).  Ha et al. teach wherein the plurality of subpixels (Figure 1, Element P.  Paragraph 28) is disposed at a position where the plurality of gate lines (Figure 3, Element SCAN.  Paragraph 38) in a direction cross (Seen in Figure 1) the data line (Figure 2, Element Vdata.  Paragraph 35) in a column direction, and the reference node line (Figure 2, Elements ref.  Paragraph 40) connects the plurality of reference nodes (Figure 2, Elements N1.  Paragraph 36) included in the plurality of subpixels (Figure 1, Element P.  Paragraph 28) arranged in the row direction (Seen in Figure 1).

Regarding Claim 3, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 1 (See Above).  Ha et al. teach wherein the power lines (Figure 2, Elements Vdd and Vss.  Paragraph 47) comprises: 
a high potential voltage line (Figure 2, Element Vdd.  Paragraph 47) for providing the high potential voltage (Figure 2, Element Vdd.  Paragraph 47); 
a reference voltage line (Figures 2 and 3, Element ref.  Paragraph 47) for providing the reference voltage (Figures 2 and 3, Element ref.  Paragraph 47); and 

wherein the compensation transistor (Figure 2, Element T5.  Paragraph 54) is connected to the reference node (Figure 2, Elements N1.  Paragraph 36) and the reference voltage line (Figures 2 and 3, Element ref.  Paragraph 47).

Regarding Claim 4, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 1 (See Above).  Ha et al. teach wherein the plurality of gate lines (Figure 3, Element SCAN.  Paragraph 38) includes a scan line for providing a scan signal (Figure 3, Element SCAN.  Paragraph 38) and an emission line (Figure 2, Element EM.  Paragraphs 41 - 42) for providing an emission signal (Figure 3, Element EM.  Paragraphs 41 - 42).

Regarding Claim 7, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 1 (See Above).  Ha et al. teach wherein the pixel is a minimum unit which can express all colors (Paragraph 32.  Ha et al. discloses that the timing controller 40 can apply digital video data RGB to the data driver 30.  A person of ordinary skill in the art understands that RGB data goes to red, blue, or green sub-pixels to display RGB colors.), the plurality of subpixels (Figure 1, Element P.  Paragraph 28) included in the pixel is arranged in a direction where the plurality of gate lines (Figure 3, Element SCAN.  Paragraph 38) is arranged, and 


Regarding Claim 8, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 1 (See Above).  Ha et al. teach wherein the pixel is a minimum unit which can express all colors (Paragraph 32.  Ha et al. discloses that the timing controller 40 can apply digital video data RGB to the data driver 30.  A person of ordinary skill in the art understands that RGB data goes to red, blue, or green sub-pixels to display RGB colors.), the plurality of subpixels (Figure 1, Element P.  Paragraph 28) included in the pixel is in a direction where at least two gate lines (Figure 3, Element SCAN.  Paragraph 38) and at least two data lines (Figure 2, Element Vdata.  Paragraph 35) are arranged, and 
wherein the subpixel driving circuit (Figure 2, Elements T1 - T5, D-TR, and Cst.  Paragraph 35) of the plurality of sub pixels in at least one data line (Figure 2, Element Vdata.  Paragraph 35), among the subpixels (Figure 1, Element P.  Paragraph 28), includes the compensation transistor (Figure 2, Element T5.  Paragraph 54).

Regarding Claim 9, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 1 (See Above).  Ha et al. teach wherein the subpixel driving circuit (Figure 2, Elements T1 - T5, D-TR, and Cst.  Paragraph 35) includes a driving transistor (Figure 2, Element D-TR.  Paragraph 35) 
wherein the subpixel driving circuit (Figure 2, Elements T1 - T5, D-TR, and Cst.  Paragraph 35) comprises: 
a first initialization period (Figure 3, Element Interval 1.  Paragraphs 61 - 62) for initializing a gate node of the driving transistor (Figure 2, Element D-TR.  Paragraph 35); 
a sampling and second initialization period (Figure 3, Element Interval 2.  Paragraphs 69 - 72) for sampling a threshold voltage of the driving transistor (Figure 2, Element D-TR.  Paragraph 35) and initializing the light emitting diode (Figure 2, Element OLED.  Paragraph 35); 
a holding period (Figure 3, Element Interval 3.  Paragraph 60) for maintaining a data voltage (Figure 3, Element Vdata.  Paragraph 45) applied through the data line (Figure 2, Element Vdata.  Paragraph 35); and 
a light emission period (Figure 3, Element Interval 4.  Paragraphs 76 - 77) for allowing the light emitting diode (Figure 2, Element OLED.  Paragraph 35) to emit light through the driving current (Paragraph 52) generated based on the data voltage (Figure 3, Element Vdata.  Paragraph 45), and 
wherein the reference voltage (Figures 2 and 3, Element ref.  Paragraph 47) is applied to (Seen in Figures 2 – 4B) the reference node (Figure 2, Elements N1.  Paragraph 36) for the first initialization period (Figure 3, Element Interval 1.  Paragraphs 61 - 62) and the sampling and second initialization period (Figure 3, Element Interval 2.  Paragraphs 69 - 72).

Regarding Claim 10, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 9 (See Above).  Ha et al. teach wherein the subpixel driving circuit (Figure 2, Elements T1 - T5, D-TR, and Cst.  Paragraph 35) includes a capacitor (Figure 2, Element Cst.  Paragraph 35) for charging the data voltage (Figure 3, Element Vdata.  Paragraph 45), and one end of the capacitor (Figure 2, Element Cst.  Paragraph 35) is connected to (Seen in Figure 2) the reference node (Figure 2, Elements N1.  Paragraph 36) and the other end of the capacitor (Figure 2, Element Cst.  Paragraph 35) is connected to (Seen in Figure 2) a gate node of the driving transistor (Figure 2, Element D-TR.  Paragraph 35).

Regarding Claim 11, Ha et al. teach an electroluminescent display device (Figure 1.  Paragraph 26) comprising: 
a unit pixel existing in a minimum area where all colors (Paragraph 32.  Ha et al. discloses that the timing controller 40 can apply digital video data RGB to the data driver 30.  A person of ordinary skill in the art understands that RGB data goes to red, blue, or green sub-pixels to display RGB colors.) can be expressed through combination of three primary colors (Element RGB.  Paragraph 32), wherein the unit pixel includes at least one subpixel including a first compensation transistor (Figure 2, Element T5.  Paragraph 54) and at least one subpixel including a second compensation transistor (Figure 2, Element T5.  Paragraph 54), and 
wherein the at least one subpixel includes a light emitting diode (Figure 2, Element OLED.  Paragraph 35), a driving transistor (Figure 2, Element D-TR.  
wherein a reference node line (Figure 2, Elements ref.  Paragraph 40) for connecting the reference node (Figure 2, Elements N1.  Paragraph 36) is arranged in the unit pixel,
wherein a driving current (Paragraph 52) is provided to the light emitting diode (Figure 2, Element OLED.  Paragraph 35)
wherein the driving current (Paragraph 52) is generated by using the reference voltage (Figures 2 and 3, Element ref.  Paragraph 47) that is applied to the reference node (Figure 2, Elements N1.  Paragraph 36).
Ha et al. is silent with regards to wherein the driving current is not effected by high potential voltage transferred to the driving transistor.
He et al. teaches the driving current (Element IOLED.  Paragraphs 45 – 46) is not effected by (Paragraphs 46 and 53) high potential voltage (Figure 2, Element VDD.  Paragraph 33) transferred to the driving transistor (Figure 2, Element DTFT.  Paragraph 33).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the OLED pixel display of Ha et al. with the driving current of He et al.  The motivation to modify the teachings of Ha et al. with the teachings of He et al. is to 

Regarding Claim 12, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 11 (See Above).  Ha et al. teach wherein the light emitting diode (Figure 2, Element OLED.  Paragraph 35) includes an anode (Figure 2, Element OLED, Sub-Element not labeled, but is the OLED connected to node N4.  Paragraph 35) to which a driving current (Paragraph 52) allowing the light emitting diode (Figure 2, Element OLED.  Paragraph 35) to emit light is applied and a cathode (Figure 2, Element OLED, Sub-Element not labeled, but is the OLED connected to Vss.  Paragraph 35) to which a low potential source (Figure 2, Element Vss.  Paragraph 47) is applied.

Regarding Claim 13, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 12 (See Above).  Ha et al. teach wherein the driving transistor (Figure 2, Element D-TR.  Paragraph 35) has a gate (Figure 2, Element N3.  Paragraph 49) connected with one end (Seen in Figure 2) of the capacitor (Figure 2, Element Cst.  Paragraph 35), (Seen in Figure 2) the high potential voltage (Figure 2, Element Vdd.  Paragraph 47) and (Seen in Figure 2) a data voltage (Figure 3, Element Vdata.  Paragraph 45) are applied to a source (Figure 2, Element N2.  Paragraph 48) of the driving transistor (Figure 2, Element D-TR.  Paragraph 35) through the switching transistors (Figure 2, Elements T1 - T4.  Paragraph 35), and the 

Regarding Claim 14, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 12 (See Above).  Ha et al. teach wherein the reference voltage (Figures 2 and 3, Element ref.  Paragraph 47) is a voltage value between (Seen in Figure 3) the high potential voltage (Figure 3, Element not labeled, but is the sensing mode level.  Paragraph 47) and the low potential voltage (Figure 3, Element not labeled, but is the initialization mode level.  Paragraph 47).

Regarding Claim 15, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 11 (See Above).  Ha et al. teach wherein the unit pixel includes at least three subpixels (Figure 1, Element P.  Paragraph 28) for emitting light of red, blue and green (Paragraph 32.  Ha et al. discloses that the timing controller 40 can apply digital video data RGB to the data driver 30.  A person of ordinary skill in the art understands that RGB data goes to red, blue, or green sub-pixels to display RGB colors.).

Regarding Claim 17, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 11 (See Above).  Ha et al. teach wherein the at least one subpixel comprises a light emitting diode (Figure 2, Element OLED.  Paragraph 35) and a subpixel driving circuit (Figure 2, Elements T1 - 

Regarding Claim 18, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 17 (See Above).  Ha et al. teach wherein the subpixel driving circuit (Figure 2, Elements T1 - T5, D-TR, and Cst.  Paragraph 35) provides the driving current (Paragraph 52) to the light emitting diode (Figure 2, Element OLED.  Paragraph 35).


Claims 5 – 6, 16, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. PG Pub 2013/0140537) in view of He et al. (U.S. PG Pub 2017/0365215) in view of Gao et al. (U.S. PG Pub 2018/0130410).

Regarding Claim 5, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 4 (See Above).  Ha et al. is silent with regards to wherein the plurality of subpixels is arranged in an nth row and respectively receives an (n-1)th scan signal and an nth scan signal through an (n-1)th scan line and an nth scan line.
Gao et al. teach wherein the plurality of subpixels (Figure 3.  Paragraph 21) is arranged in an nth row (Figure 3, Element not labeled, but is the second row.  Paragraph 23) and respectively receives an (n-1)th scan signal (Figure 3, Element Scan1.  Paragraph 28) and an nth scan signal (Figure 3, Element Scan2.  Paragraph 23) through th scan line (Figure 3, Element Scan1.  Paragraph 28) and an nth scan line (Figure 3, Element Scan2.  Paragraph 23).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the fifth transistor of Ha et al. and the driving current of He et al. with the seventh switch transistor of Gao et al.  The motivation to modify the teachings of Ha et al. and He et al. with the teachings of Gao et al. is to be able to avoid parasitic capacitance between nodes, as taught by Gao et al. (Paragraph 29).

Regarding Claim 6
Ha et al. is silent with regards to a first compensation transistor controlled by the (n-1)th scan signal and the second compensation transistor controlled by the nth scan signal.
Gao et al. teach a first compensation transistor (Figure 3, Element T7.  Paragraph 28) controlled by the (n-1)th scan signal (Figure 3, Element Scan1.  Paragraph 28) and the second compensation transistor (Figure 3, Element T4.  Paragraph 24) controlled by the nth scan signal (Figure 3, Element Scan2.  Paragraph 23).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the fifth transistor of Ha et al. and the driving current of He et al. with the seventh switch transistor of Gao et al.  The motivation to modify the teachings of Ha et al. and He et al. with the teachings of Gao et al. is to be able to avoid parasitic capacitance between nodes, as taught by Gao et al. (Paragraph 29).

Regarding Claim 16, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 11 (See Above).  Ha et al. teach wherein the first compensation transistor (Figure 2, Element T5.  Paragraph 54) and the second compensation transistor (Figure 2, Element T2.  Paragraph 37) are connected to lines (Figures 2 and 3, Elements Enable and SEN.  Paragraph 41) different from each other (Seen in Figure 3) and thus turned on at timings different from each other (Seen in Figure 3).
Ha et al. is silent with regards to the different lines being different gate lines.
Gao et al. teach the different lines being different gate lines (Figure 3, Elements Scan1 and Scan2.  Paragraphs 23 and 28).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the fifth transistor of Ha et al. and the driving current of He et al. with the seventh switch transistor of Gao et al.  The motivation to modify the teachings of Ha et al. and He et al. with the teachings of Gao et al. is to be able to avoid parasitic capacitance between nodes, as taught by Gao et al. (Paragraph 29).

Regarding Claim 19, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 11 (See Above).  Ha et al. is silent with regards to wherein the at least one subpixel is arranged in an nth row and respectively receives an (n-1)th scan signal and an nth scan signal through an (n-1)th scan line and an nth scan line.
Gao et al. teach wherein the at least one subpixel (Figure 3.  Paragraph 21) is arranged in an nth row (Figure 3, Element not labeled, but is the second row.  Paragraph 23) and respectively receives an (n-1)th scan signal (Figure 3, Element Scan1.  Paragraph 28) and an nth scan signal (Figure 3, Element Scan2.  Paragraph 23) through an (n-1)th scan line (Figure 3, Element Scan1.  Paragraph 28) and an nth scan line (Figure 3, Element Scan2.  Paragraph 23).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the fifth transistor of Ha et al. and the driving current of He et al. with the seventh switch transistor of Gao et al.  The motivation to modify the teachings of Ha et 

Regarding Claim 20, Ha et al. in view of He et al. teach the electroluminescent display device (Figure 1.  Paragraph 26) according to claim 19 (See Above).  Ha et al. teach wherein the first compensation transistor (Figure 2, Element T5.  Paragraph 54) provides the reference voltage (Figures 2 and 3, Element ref.  Paragraph 47)
Ha et al. is silent with regards to wherein the first compensation transistor is controlled by the (n-1 )th scan signal and the second compensation transistor is controlled by the nth scan signal.
Gao et al. teach wherein the first compensation transistor (Figure 3, Element T7.  Paragraph 28) is controlled by the (n-1)th scan signal (Figure 3, Element Scan1.  Paragraph 28) and the second compensation transistor (Figure 3, Element T4.  Paragraph 24) is controlled by the nth scan signal (Figure 3, Element Scan2.  Paragraph 23).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the fifth transistor of Ha et al. and the driving current of He et al. with the seventh switch transistor of Gao et al.  The motivation to modify the teachings of Ha et al. and He et al. with the teachings of Gao et al. is to be able to avoid parasitic capacitance between nodes, as taught by Gao et al. (Paragraph 29).



Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwon et al. (U.S. PG Pub 2014/0111503); Ko et al. (U.S. Patent No. 10,004,124); Kim et al. (U.S. PG Pub 2019/0066598); Kwak (U.S. PG Pub 2014/0176523); Kim et al. (U.S. PG Pub 2019/0164491); and Ko et al. (U.S. PG Pub 2020/0175911) disclose pixel circuits that function in a manner similar to the instant invention and/or have components that function in a manner similar to components of the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625